EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin G. Belisario on 16 March 2021.
The application has been amended as follows:

In the claims:


Replaced claim 12 with the following, wherein the underlined portion has been added the 
--12. Apparatus as in claim 11, wherein, moving along a casting direction (D), corresponding to a 

Replaced claim 13 with the following, wherein the underlined portion has been added the 
--13. Apparatus as in claim 11, wherein of said plurality of straightening rolls (15) is provided with a positioning member (16) provided to selectively position said at least one straightening roll (15) with respect to said casting axis (Z).--

underlined portion has been added the 
--14. Apparatus as in claim 13, wherein at least one sensor (29) is associated with said at least one straightening roll (15) to detect at least one straightening roll (15), and in that said at least one sensor (29) is connected to a control member (28) configured to command 

Replaced claim 16 with the following, wherein the underlined portion has been added:
--16. Apparatus as in claim 11, wherein the lower rolls (12), between which said straightening roll (15) is interposed, have an interaxis (X) with a size smaller than or equal to twice the second diameter (D2) of said lower roll (12).--

Replaced claim 19 with the following, wherein the underlined portion has been added the 
--19. Apparatus as in claim 11, wherein said lower rolls (12) are installed in a fixed position with respect to a support structure (17) and are selectively rotatable around respective axes of rotation located horizontal and orthogonal to the casting axis (Z), and in that said upper rolls (13) comprise movement members (18) to move the upper rolls (13) toward or away from the lower rolls (12).--

Replaced claim 20 with the following, wherein the underlined portion has been added the 
the metal product (P) by means of said compression units (11), wherein during casting it also provides to straighten said cast metal product (P) to define a variation in the radius of curvature of said casting axis (Z), said straightening being performed by a plurality of straightening rolls (15) disposed only on the extrados side of said casting axis (Z) and each of them interposed between at least two of said lower rolls (12) positioned on said extrados side, and in that said straightening rolls (15) define, along said casting axis (Z), respective curved segments (T1, T2, T3) having different radii of curvature (R1, R2, R3), each curved segment (T1, T2, T3) being comprised between two successive straightening rolls (15).--


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 11: The prior art, either taken alone or in combination, fails to teach:
said casting axis being defined by a plurality of curved segments having different radii of curvature, each curved segment being comprised between two successive straightening rolls, each of said straightening rolls being configured to straighten the cast metal product and define a variation in the radius of curvature of said casting axis, in combination with the rest of the limitations of claim 11.

Yamazaki teaches a continuous casting apparatus (see Fig. 1) comprising a plurality of lower and upper rolls (rolls 8, see Figs. 1 and 2) configured to exert a compression action on a cast metal product (see Figs. 1 and 2), each lower roll
defining with the respective upper roll a passage gap for the metal product P (see Figs. 1 and 2), and the passage gaps being disposed aligned along a casting axis with an at least partly curved development (see Fig. 1), wherein it comprises a plurality of straightening rolls, disposed only on the extrados side of said casting axis (rolls 5, see Fig. 1).
Yamazaki fails to teach a plurality of compression units and said casting axis being defined by a plurality of curved segments having different radii of curvature, each curved segment being comprised between two successive straightening rolls, each of said straightening rolls being configured to straighten the cast metal product and define a variation in the radius of curvature of said casting axis, and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so without the benefit of Applicant’s disclosure.

Claims 12-19: Depend either directly or indirectly from claim 11.

Claim 20: The prior art, either taken alone or in combination, fails to teach:
a plurality of compression units, and in that said straightening rolls define, along said casting axis, respective curved segments having different radii of curvature, each 

The closest prior art of record is Yamazaki (JP 2013-043217 A; listed in the IDS filed 24 September 2019), which has been discussed above. 
Yamazaki fails to teach a plurality of compression units, and in that said straightening rolls define, along said casting axis, respective curved segments having different radii of curvature, each curved segment being comprised between two successive straightening rolls, in combination with the rest of the limitations of claim 20. Furthermore, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so without the benefit of Applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


24 March 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735